UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2011 GeoEye, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33015 20-2759725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2325 Dulles Corner Boulevard Herndon, Virginia 20171 (Address of principal executive offices) Registrant’s telephone number, including area code (703) 480-7500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 9, 2011, GeoEye, Inc. announced its financial results for the quarter ended March 31, 2011.A copy of the company’s press release is furnished herewith as Exhibit 99.1. The information contained in this report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the company under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) The following exhibit is furnished with this report: Exhibit 99.1 GeoEye, Inc. Earnings Press Release dated May 9, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 9, 2011 GEOEYE, INC. By: /s/ Joseph F. Greeves Executive Vice President and Chief Financial Officer 3 Exhibit Index Exhibit No. Description GeoEye, Inc. Earnings Press Release dated May 9, 2011. 4
